Citation Nr: 1625315	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to knee disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary diabetes and to knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

VA treatment records were obtained in June 2009.  Since these treatment records were obtained within a year of the April 2009 rating decision, the earlier rating decision was reconsidered in a June 2009 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.302(a) (2013). 

The Veteran and his spouse testified in October 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The matters were previously before the Board in January 2014 and remanded for further development.

In April 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2016.  Because the VHA opinion is fully favorable, the Board will proceed to the merits.

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes and knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's diabetes mellitus had its onset in service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his diabetes mellitus, type II is related to his service-connected knee conditions.  Specifically, the Veteran contends that since he cannot exercise because of his knee disabilities, he put on an extreme amount of weight, which in turn gave him diabetes mellitus, type II.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

The Veteran has a current diagnosis of diabetes mellitus, type II.  In December 2008 and August 2009, a VA treating physician noted that the Veteran's knee condition was contributing to the diagnosis of diabetes.  

In April 2016, the Board requested a VHA opinion from an internist to address whether the Veteran's diabetes mellitus type II was related to service, onset within one year of his separation from service, or caused or aggravated by his service-connected knee disabilities.  In the VHA internist's May 2016 response, he opined that the Veteran's diabetes was primarily due to his morbid obesity as well as aging.  He determined the Veteran was already obese during his military service, as demonstrated by the service treatment records.  Thus, because the VHA expert attributed the onset of the disease process of the Veteran's diabetes mellitus to service, service connection for diabetes mellitus is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

The Veteran has a diagnosis of hypertension.  Due to the Veteran's newly service-connected condition of diabetes mellitus type II, a VA examination is warranted to address whether the Veteran's hypertension is related to his service-connected diabetes mellitus, type II.

On remand, the RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for hypertension.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hypertension.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of hypertension and any relationship between hypertension and diabetes mellitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his hypertension.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted. The examiner is requested to opine as to the following: 

(a) Is it at least as likely as not that the Veteran's hypertension is etiologically related to or had its onset in military service or within one year of his separation from service?

(b) Is it at least as likely as not that the Veteran's hypertension is caused by his service-connected diabetes mellitus, type II?

(c) Is it at least as likely as not that the Veteran's hypertension was aggravated by (chronically worsened) his service-connected diabetes mellitus, type II.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  Then, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


